 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Group Services,Inc. and Karen R. Boehning.Case 13-CA-13768July 16, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 25, 1975, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.Contrary to our dissenting colleague, we find abso-lutelyno basis in the record for inferring that"Respondent's actions were reasonably calculated torestrain and coerce Boehning in her search for em-ployment in violation of Section 8(a)(1) of the Act."As the Administrative Law Judge correctly observed,an employer has the right to furnish an employmentreference to another employer upon request, unlesshis purpose for doing so is to punish the employee forexercising his Section 7 rights.The Armstrong RubberCompany, Southern Division,215NLRB No. 122(1974);Kendrick Cartage Co.,188 NLRB 534 (1971).In our judgment, neither the prepared statement readby Respondent to Mass nor the circumstances sur-rounding Boehning's employment history with Re-spondentprovideabasisforinferringthatRespondent's motive in providing the job referencewas to punish Boehning for her union activities.Boehning had been legitimately discharged nearly18months earlier for disciplinary problems. At thetime of her discharge, an unfair labor practice chargewas filed alleging that her discharge was the result ofher union activities. The General Counsel refused toissue a complaint on the charge. There is no evidencethat during her employment Respondent ever exhib-ited animus towards Boehning on account of herunion activities. Indeed, there is no evidence that Re-spondent was opposed to the Union at all. Accord-ingly, the record is completely devoid of any evi-dence which would indicate that prior to providingthe employment reference in question Respondentharbored any animus towards Boehning because ofher union activities.Our dissenting colleague asserts that the organiza-tional structure of Respondent's prepared statementindicates that its motive was to highlight Boehning'sunion activities and thereby discourage her employ-ment by Mass. We do not agree. The AdministrativeLaw Judge found, and our dissenting colleague doesnot dispute, that Respondent's statement was com-pletely truthful. Boehning was involved in a unionorganization effort; she was discharged for "numer-ous breaches of discipline"; and she did file a chargewith the Board which was dismissed as lacking inmerit. In our judgment, given the total absence ofany other evidence in the record to indicate animustowards Boehning, the mere fact that the real reasonfor her discharge was inserted between two refer-ences to union activities which had occurred morethan 18 months earlier does not provide a basis forinferring that Respondent's motive was to unlawfullypunish Boehning.For the foregoing reasons, we adopt the Adminis-trativeLaw Judge's conclusion that Respondent'semployment reference to Mass did not violate Sec-tion 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.MEMBER FANNING, concurring in part and dissentingin part:I agree with my colleagues and the AdministrativeLaw Judge that the General Counsel did not estab-lish that Respondent caused Mass Insurance Con-sultants and Administration, Inc. (MICA), to refuseto hire Boehning in violation of Section 8(a)(3). Myagreement, however, is based not on the fact thatRespondent did not attempt to cause MICA to re-fuse to hire Boehning because of her union activityand filing of charges, but on the fact that MICA,according to credited testimony, did not rely on theinformation concerning Boehning's union activity inrejecting her application for employment.Iwould find, however, as alleged in the complaint,thatRespondent interfered with, coerced, and re-strained Boehning in violation of Section 8(a)(1) byadvising MICA for no obvious or legitimate reasonof Boehning's union activities and of her having fileda charge with the Board. My reasons follow.When asked why Boehning was terminated, Mc-219 NLRB No. 36 JAMES GROUP SERVICES, INC.Cormick, Respondent's vice president, told Garofalo,MICA'spersonnel manager, in accordance with aprearrangedstatementdecided upon by McCormickand Respondent's attorney, that:There was a union organization effort whichshe was involved in, along with others who werealso involved, the main reason for her dischargewas numerous breaches of discipline, she filed aprotest with the NLRB, which was dismissed be-cause there was no basis for her complaint.Why, if Boehning was legitimately discharged fornumerous breaches of discipline, which I must as-sume she was, did Respondent find it necessary tomention her union activity at all?' More significantlywhy did McCormick feel it necessary in giving thisinformationfirstto mention Boehning's union activi-ty, only secondly and in cryptic form the legitimatereason for her discharge, and finally to revert back toher union activity or the fact she had filed a charge,unless it was to put Boehning in as bad a light aspossible? Likewise why did McCormick refuse to ex-plain what the numerous breaches of discipline werealthough they were listed on the termination formwhich he had before him when Garofalo calledhim? 2 Why did he choose to leave the obvious im-pression that her discharge was related to union ac-tivity?The Administrative Law Judge ignored the ques-tion of why Respondent framed the reference in thismanner. He also ignored the reason given by Mc-Cormick for mentioning Boehning's union activitiesat all.McCormick testified:Iwanted to be very careful in what I said as areference on Miss Boehning to make absolutelysure themain reasonfor the dismissal was num-erous breaches of discipline and didn't have anyactivity with the union ... .Respondent's brief is not much more enlighteningon this point.It states,"To prevent a potential em-ployer from jumping to the unwarranted conclusionthat since Boehning's discharge came shortly afterthe well publicizedunionorganization effort [Re-spondent] must have fired herbecauseof antiunionanimus, it was decided to give information whichwould show that despite any claim to the contrary,Boehninghadbeendischargedforcause."Respondent's reference is a rather unusual way to'Thisinformation was volunteeredby McCormick; Garofalonever askedanythingabout unionactivity or the NLRB.Thesereasons were continued tardiness, deteriorationof her work, herwork was accumulating and she was wasting time,and several episodes ofinsubordination.McCormick obviously would nothave jeopardized Re-spondent in anyway by simplytelling Garofalo that these were the numer-ous breaches of disciplinefor whichshe was discharged159accomplish that end, for it seems calculated to showjust the opposite of what Respondent allegedly in-tended.It is therefore my opinion that Respondent's claimof innocence and absence of unlawful intent, if infact relevant, must be questioned, because of the verymanner in which McCormick phrased his reference,which, at a minimum, indicates Respondent's desireto impress upon MICA that Boehning was a charge-filing union activist.McCormick used specific wordsand phrases in a specific sequence which made thereference on its face not only ambiguous but also, infact, highlighted Boehning's union activity.The Administrative Law Judge chose to ignore theimport of, and the serious questions which logicallyarose from, the nature of Respondent's reference.Rather, citingArmstrong Rubber Company 3as settledlaw, he found that Respondent had the right to fur-nish such a reference to MICA, upon request, unlessthe purpose for doing so was to punish Boehning forexercising her Section 7 rights. Although I have somedoubts as to how settledArmstrong Rubberis as thedefinitive precedent in this area, even if that test isapplied I would still find an 8(a)(1) violation. For,although I am not certain as to how it is to be showna respondent's intent was to punish its former em-ployee, surely the Board may, as is customary, relyon circumstantial evidence and reasonably drawn in-ferences and is not limited to direct evidence of anintent to punish.The Administrative Law Judge, in dismissing the8(a)(1) allegation, also relied in part on the absenceof any evidence showing animus in Respondent be-cause of Boehning's union activity or filing ofcharges, and in so doing deemed it relevant thatBoehning had not been in Respondent's employ for along period of time. Such criteria are irrelevant. For,even assuming,arguendo,the absence of unlawfulmotive,4 it is well settled that motive is not a criticalelement of an 8(a)(1) violation. In 8(a)(1) cases, alesser standard is employed.' As the Board has sooften said, though perhaps best inAmerican Freight-ways Co., Inc.,124 NLRB 146 at 147 (1959):'215 NLRB No 122 (1974) (ChairmanMiller and Member Kennedy;Member Jenkins dissenting)4 Contraryto the Administrative Law Judge,Iwould not so readily con-cede such an absence,for it must be remembered that Boehning had beenthe prime spokeswoman for theUnion,she hadfiledcharges with theBoard,and she had an EEOC complaint and a civil suit pending againstRespondent at the time the reference was given. Moreover,when McCor-mick was calledby MICA,he admittedly realized he was dealing with aproblem and immediatelycalledRespondent's attorney for advice5 Even in 8(a)(3) cases specific evidence of intent to encourage or discour-age is not an indispensable element ofproof, for "where a natural conse-quence of [the employer's] action was such encouragement or discourage-ment . . . it is presumed(the employer) intended such a consequence"RadioOfficers'Union of the Commercial Telegraphers Union, AFL [BullSteamship Co ] v NLRB ,347 U S 17 (1954) 160DECISIONS OF NATIONAL LABOR RELATIONS BOARD[T]he test of interference, restraint, and coercionunder Section 8(a)(1) of the Act does not turn onthe employer's motive or on whether the coer-cion succeeded or failed. The test is whether theemployer engaged in conduct which, it may rea-sonably be said, tends to interfere with the freeexerciseof employee rights under the Act.To sum up, Respondent could have given the rea-son for Boehning's discharge by explaining she wasdischarged for numerous breaches of discipline andcould have further explained what these breacheswere without mentioning her union activity. If it wasreally concerned, for whatever reason, about makingit clear she was not discharged for union activity as itclaims, it could have made it clear what her dischargewas for and then, upon request or otherwise, men-tioned her union activity and indicated such activityplayed no part in her discharge. But it did not; in-stead it gave a cryptic and ambiguous referencewhich in fact highlighted her union activity and thefact that she filed a charge with the Board. Assumingthat the Board still has the authority to draw reason-able inferences from the evidence, on this record noother inference can be drawn than that Respondent'sactions were reasonably calculated to restrain andcoerce Boehning in her search for employment in vi-olation of Section 8(a)(1) of the Act. I do not believeRespondent's actions should be condoned or thatany employer should be given the opportunity so todisregard an employee's Section 7 rights. I wouldfind the 8(a)(1) violation, and issue a cease-and-de-sist order.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held on March 24,1975, is based onunfair labor practice charges filed by Karen R. Boehningon November 18, 1974,and a complaint issued on January31, 1975, on behalf of the General Counsel of the NationalLabor Relations Board,herein called the Board, by theRegional Director of the Board,Region 13,alleging thatJames Group Services,Inc., herein called Respondent, hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and(3) of the National Labor RelationsAct, herein called the Act.Respondent filed an answer de-nying the commission of the alleged unfair labor practices.Upon the entire record, from my observation of the de-meanor of the witnesses,and having considered the post-hearing briefs submitted by Respondent and GeneralCounsel,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent, James Group Services, Inc.,' formerlyknown as Joseph K. Dennis Company,Inc., is an Illinoiscorporation with its principal office and place of businessin Chicago,Illinois,where it is engaged in the insurancebrokerage business.Its annual gross volume of businessexceeds$500,000 and it annually ships goods and performsservices outside the State of Illinois,valued in excess of$50,000.Respondent admits it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Actand I find it will effectuate the policies of the Act for theBoard to assert jurisdiction over this matter.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that the Union in-volved herein, the Communication Workers of America, isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsKaren Boehning, the Charging Party, was employed as aclaims adjuster by Respondent from April 1972 until June6, 1973, when she was discharged. At the time of her dis-charge she was the most active union adherent-thespokeswomanfor the prounion employees-in the Union'seffort to organize Respondent's employees. The Unionfiled an unfair labor practice charge with the Board's Re-gional Office alleging in substancethatBoehning was dis-charged and denied severance pay because of her unionactivities.The charge was investigated and dismissed bythe Board'sRegional Director as lacking in merit.InNovember 1974 Boehning applied for a job as aclaims examiner with Mass Insurance Consultants and Ad-ministration,Inc., herein called Mass.The jobadvertisedby Mass was almost identical to Boehning's job with Re-spondent.Mass requested reference information from Re-spondent about Boehning's employment.In response Re-spondent stated that Boehning had been discharged fornumerous breaches of discipline and also brought to Mass'attention the facts that Boehning had been involved inunion activities and had filed a protest with the Board overher discharge.Mass refused to hire Boehning because ofthe Respondent's reference.The complaint alleges essen-tially that Respondent violated the Act in two respects: (1)by advising Mass that Boehning had engaged in union ac-tivitieswhile employed by Respondent and had filed anunfair labor practice charge with the Board over her dis-charge,and (2)by causing Mass to refuse to hire Boehning.The essential facts are set out herein.At the time of Boehning's discharge-June 6, 1973-Re-'As amended at the heanng JAMES GROUP SERVICES, INC.spondent knew she was actively involved in the Union'sorganizational campaign.Thereisno evidence that Re-spondent was hostile toward its employees who supportedthe Union or that Respondent voiced opposition towardthe Union. Specifically, there is a lack of evidence of ani-mus or hostility by Respondent toward Boehning becauseof her union activities or sympathies.There is no conten-tion or evidence that Boehning's union activities or unionsympathies either in whole or in part caused her discharge.Quite the contrary, the recorddemonstrates Boehning wasdischargedforlegitimatebusinessconsiderations.Respondent's "Payroll Change Voucher" for Boehning,herein referred to as Boehning's"termination record,"made out by Respondent at the time Boehning was termi-nated, states tha Boehning was discharged after a warningfor the following reasons: "After repeated warnings re-garding her tardiness she continued to come to work lateand made no effort to correct the situation. Her work inthe few months has also deteriorated. She allowed work toaccumulate and was not completing or receivingher jobs.Observed wasting hours at atime.Also, several episodes ofinsubordination." The "termination record" also describesBoehning's "character of service"as:work and conductpoor, ability good, and attendance fair. No evidence wasadduced to controvert either the misconduct attributed toBoehning or the description of her "character of service,"as described, in the termination report.The union filed an unfair labor practice charge challeng-ing the legality of Boehning's discharge which the Board'sRegionalDirector,after investigation,dismissed. In addi-tion, Boehning filed a complaint with the EEOC chargingRespondent with certain violationsof Title VIIand alsofiled a civil suit against Respondent claiming certain insur-ance benefits. The EEOC complaint and the law suit,which arose out of the circumstances surroundingBoehning's discharge,were still pending when Boehningapplied for a job with Mass.Between the date of her discharge by Respondent andNovember 4, 1974, when Boehning applied for a job as aclaims examiner with Mass she had not worked in the in-surance industry.On November 4 Boehning filled out anemployment application, took a written examination, andwas interviewed by a claim's department supervisor and byMass' personnel manager, Angela Garofalo. Garofalo waspleased with Boehning and thought she stood a very goodchance of being hired and, with this in mind, establishedthat Boehning was available to start work that week, onNovember 7, and gaveBoehninga copy of Mass' employeehandbook. At the conclusion of the interview Garofalo de-cided to recommend to the claim's department supervisorthat Boehning be hired provided that an investigation ofBoehning's previous employmenthistorydid not changethe favorable picture.Since Garofalo's recommendationsare always followed,it is clear that if Boehning's referenceswere satisfactory she would have started to work for Masson November 7. This is in effect what Garofalo indicatedat the conclusion of the interview. She stated that Boehn-ing had a very good chance of being hired and all thatGarofalo had to do was investigate her references. It wasarranged that Boehning would phone Garofalo the nextmorning, November 5, to learn whether she had the job.161The two most recent employers she had worked for inthe insurance industry listed by Boehning on her employ-ment application were Respondent and C.D. Heile & Co.,an employer whom she had been employed by from June1970 through February 1972. On the morning of Novem-ber 5 Garofalo phoned these employers to secure informa-tion about Boehning. The person who handled such mat-ters for Heile & Co. was not available and never returnedher call.Garofalo did speak to the person who handlesRespondent's references, John McCormick,its administra-tive vice president. Garofalo introduced himself to McCor-mick and requested reference information about Boehning.McCormick, following his company's normal procedure,took Garofalo's phone number and stated he would returnher call which he did after a lapse of about 45 minutes. Inthemeantime McCormick got Boehning's personnel fileand realizing Respondent had been the subject of law suitsand an unfair labor practice charge filed by Boehning, allof which are described above, some of which were stillpending, McCormick decided to phone Respondent's lawfirm for advice. He spoke to Attorney James Flanagan andtold him he had received a request for reference informa-tion about a former employee, Karen Boehning, who hadfiled certain legal actions against Respondent and that be-causeof this McCormick was concerned lest he err in in-forming other employers about Boehning. McCormickasked for Flanagan's advice. They briefly discussed the liti-gation filed by Boehning as well as the information con-tained in Boehning's "termination record"which, as de-scribed in detail above, indicates the reasons forBoehning'sdischarge and the "character of her employ-ment"with Respondent? The discussion concluded with adecision that McCormick would inform any prospectiveemployer requesting information about Boehning that:There was a union organization effort which [Boehn-ing] was involved in, along with others who were alsoinvolved, the main reasonfor her dischargewas num-erous breaches of discipline, she filed a protest withthe NLRB, which was dismissed because there was nobasis to her complaint.McCormick then telephoned Garofalo and explainedthat although he was not employed during Boehning's ten-ure of employment he would furnish information fromBoehning's personnel file. Garofalo, using a printed formentitled "telephone reference check-up form" which shenormally used to check references, asked a series of ques-tions about Boehning's dates of employment, her salary,and the nature of her job, which McCormick answeredaccurately.Garofalo still reading from the printed formthen asked for the reason Boehning left the employ of Re-spondent. McCormick in response read verbatim from thepreparedstatement,described above, which had been pre-viously drafted by himself and Attorney Flanagan. In an-swer to Garofalo's next question McCormick stated thatBoehning was not eligible for reemployment. When Garo-falo then asked whether Boehning's work was satisfactory,McCormick reading from that part of Boehning's termina-2McCormick lacked personalknowledge of Boehning's employment his-tory sincehe was notemployed duringBoehning's tenure of employment. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion record which described her "character of service"truthfully stated that Boehning's work and conduct waspoor, ability good, and attendance was fair. At some pointduring this conversation Garofalo attempted to get moredetailed information about the main reason given forBoehning's discharge, namely the "numerous breaches ofdiscipline." She asked McCormick to elaborate on this sub-ject.McCormick answered that he could not be any morespecific, stating that he was not free to explain in detail thenature of this misconduct .3Garofalo, as described above, filled out the "telephonereference check-up form" with the information receivedfrom McCormick. Normally the next step in the employ-ment process would have been for Garofalo to have takenall of the information she had acquired (application, testresults, and "reference check-up form") and meet with thesupervisor in the claims department under whose supervi-sionthe applicant would work. On this occasion Garofalodeviated from this procedure. Because McCormick had re-fused to explain Boehning's "numerous breaches of disci-pline" Garofalo felt that the reference was "inconclusive"and decided to seek the advice of her immediate supervi-sor,Kenneth Krispi, the director of personnel.4 Garofalohanded Krispi the completed "referencecheck-up form"and told him that McCormick had been unwilling to pro-vide the details about Boehning's "numerous breaches ofdiscipline." The fact that McCormick had told Garofalothat Boehning had engaged in activities on behalf of theUnion and had filed a protest over her discharge with theBoard although noted on the "reference check-up form"and mentioned by Garofalo to Krispi was not discussed.The discussion centered solely on the fact that McCormickhad stated that Boehning had been guilty of "numerousbreaches of discipline." Garofalo and Krispi finally decid-ed that it would be unwise to take a chance in hiringBoehning because of the "numerous breaches of disci-pline" attributed to her.5JThe November 5 phone conversationbetween McCormickand Garo-falo is based on thecredible testimony of McCormickwhich is consistentwith the testimonyof Garofaloon all materialpointsexcept in one respect,namely,the natureofMcCormick's answer when Garofalo asked about the"numerous breaches of discipline."Garofalo, whom I credit, testified thatMcCormickstated he was not free to explainthe nature of the misconduct.McCormickinitially testifiedhe told Garofalohe was unable to clarify thismatter becausehe was not employed at the timeof Boehning's discharge.Later during the hearingMcCormickadmitted that, "numerous breaches ofdiscipline,"was merely descriptive of the detailsof Boehning's dischargewhich wereset out at the bottomof the terminationreport, which, as de-scribed above,McCormickhad referred to in replyingto Garofalo's ques-tions.When askedwhy he had not simplyread the discharge explanation setout on theterminationreport,McCormick,in substance, testifiedhe wantedto keep whathe statedaboutBoehning's dischargeto a minimum and didnot want to get involvedin anymore of an explanation for the dischargethanwhat had been agreed upon between McCormick and theRespondent's attorney.°Garofalo faced an unusual situation since this was the first time in herexperience that a formeremployer hadrefused to explain in detail its rea-sons for dischargingan employee.5The descriptionof the discussion between Garofaloand Krispi whichresulted in the decision not to hire Boehning isbasedon a composite oftheir credibletestimony. I realize that near the end of her testimony of thissubject that Garofalo indicated she did not recall what she said to Krispi.Nevertheless,Iam convincedfrom Garofalo's prior testimonyabout themeeting which wassubstantially corroborated by Krispi's credible testimo-ny, that what occurredbetweenthem on November5 is asdescribed aboveLater thatmorning, aspreviously arranged, Boehningphoned Garofalo about her application for employmentand was notified that her application had been rejectedbecause of negative reference information. When Boehningasked if the poor reference was the reason for the refusal tohire her, Garofalo answered in the affirmative.Boehningimmediately communicated this information to DonnaPederson, a very good friend with whom she shared anapartment. Pederson suggested that she phone Respondentto determine the type of a reference it had given Boehning.Boehningagreed to this stratagem.Pedersonphoned Respondent posing as a personnelclerk from a localinsurancecompany-Kemper Insur-ance-and asked for reference information about Boehn-ing. Pedersonwas referred to McCormick. It is undisputedthat in response to Pederson's inquiries that McCormickfurnished the dates of Boehning's employment, her month-ly salary, and the fact that she had been discharged. Indispute are McCormick's answerswhen Pederson asked forthe reason Boehning was discharged and aboutBoehning'swork record or work habits.Pederson testified thatMcCormick explained the dis-charge in these terms: "There was a union organizing at-tempt in this office and she was involved in it. There wereother people involved and for that reason and for numer-ous breaches of discipline she was dismissed/fired." On theother hand McCormick testified he read verbatim the lan-guage described above, that had been drafted by himselfand Respondent's attorney.Following the explanation given by McCormick forBoehning'sdischargePedersonaskedabouteitherBoehning'swork habits or work record. According to Ped-erson,in response,McCormick simply answered thatBoehning had a "fair" work record. McCormick testifiedthat he answered this question by reading verbatim fromthe portion of Boehning's "termination record" entitled"character of service" and stated that her work and con-duct was poor, that her ability was good and attendancefair.I am inclined, on balance, to find McCormick's versionmore credible than Pederson's. Neither one impressed meas more or less trustworthy than the other. Both were notdisinterested parties.McCormick was the principal repre-sentativeof Respondent and Pederson was a very closefriend of the Charging Party at whose suggestion thisphone call was placed presumably to help her friend. Thecircumstances, however, make McCormick's version moreprobable than Pederson's. McCormick's versionis consis-tent with the reference he gave Mass earlier that same day.And it does not ring true that McCormick in answer toPederson's inquiry would say that Boehning's work recordwas "fair" when he had Boehning's "termination record"in front of him which on its face indicated that her conductand work was poor, ability good and attendance fair.That same day, November 5, later in the afternoonBoehningphoned Garofalo and asked what kind of refer-enceinformation she had received from Respondent. Ga-rofalo stated there was a policy of confidentiality regardingreferences so she could not release this information. JAMES GROUP SERVICES, INC.163Boehning stated that a friend had phoned Respondent re-questing reference information about Boehning and the in-formation furnished was, in Boehning'sopinion,unfair,and asked if Garofalo would consider her for the job if shecould straighten out the matter.Garofalo replied that Re-spondent had decided it was not going to hire Boehning.B.Ultimate Findings and AnalysisRespondent discharged Boehning for multiple reasons:tardiness,unsatisfactorywork,and insubordination. Sheapplied for a job about 1- 1/2 years later with Mass whichcalled Respondent for a reference and, Respondent's rep-resentative in response to inquiries from Mass' representa-tive stated that the main reason for Boehning's dischargewas "numerous breaches of discipline"and that in generalher work and conduct was poor, ability good, and atten-dancefair.Theseweretruthfulrepresentations.Respondent's representative,in addition,truthfully volun-teered that Boehning was involved in union activities whileemployed by Respondent and had filed a protest with theBoard over her discharge,which the Board dismissed.Mass refused to hire Boehning because of Respondent'sreference.The complaint,in essence,alleges that in telling Massthat Boehning was prounion and had filed an unfair laborpractice charge with the Board over her discharge, thatRespondent engaged in conduct calculated to restrain andcoerce its employees in the exercise of their Section 7rights,thus violating Section 8(a)(1) of the Act. In this re-gard,where,as here,Respondent is accused of violatingSection 8(a)(1) by sending to another employer,Mass, anunfavorable employment reference involving a prounionemployee,the law is settled that Respondent had the rightto furnish an employment reference to Mass,upon request,unless its purpose for doing so was to punish Boehning forexercising her rights guaranteed by Section7 of the Act.The Armstrong Rubber Company,215 NLRB No. 122, fn. 1(1974).The complaint, in essence, further alleges that Respon-dent by theaforesaid conduct caused Mass to refuse tohire Boehning thus violating Section 8(a)(3) of the Act.Whether this type of conductconstitutes an independentviolation of Section 8(a)(3), as distinct from 8(a)(1), de-pends on the ability of the General Counsel to establishthat if Mass were before the Board in this case as a partyrespondent that its refusal to hire Boehning would consti-tute a violation of Section 8(a)(3).L.E. Schooley, Inc.,119NLRB 1212, 1213 (1958).I am of the opinion that,for purposes of the independentviolation of Section 8(a)(1), the evidence is not sufficient toestablish that in furnishing the employment reference itwas Respondent's intent to punish Boehning for exercisingher Section 7 rights.Boehning had been discharged forlegitimate reasons and the reference accurately informedMass this was the case. Respondent would have been lying,if in response to Mass' inquiry it had picturedBoehning asa satisfactory employee, when it is undisputed that she wasdischarged for numerous breaches of discipline. In addi-tion, there is a complete lack of circumstantial evidencewhich indicates that Respondent used its justifiable rea-sons for furnishing a poor reference as a pretext to discrim-inate against Boehning because of her union activities orbecause acharge had been filed with the Board on herbehalf. Boehning had not worked for Respondent for al-most 1-1/2 years and there is no evidence that during heremployment Respondent ever exhibited animus towardBoehning because of her union activities or that Respon-dent even generally voiced opposition to the Union. Nor isthere evidence that Respondent voiced hostility towardBoehningover the charge filed with the Board which pro-tested her discharge. For all of these reasons, I find, theGeneral Counsel has failed to establish by a preponder-ance of the evidence that Respondent violated Section8(a)(1) of the Act, as alleged in the complaint. In reachingthis conclusion I have considered that McCormick ratherthan explain in detail the conduct which resulted inBoehning's discharge summarized it in terms of "numerousbreaches of discipline" and chose to volunteer the fact thatBoehning had engaged in union activities. This conduct isnot sufficient, inmy opinion, to establish that Mc-Cormick's reference information was designed or calculat-ed to punish Boehning because of her union activities. Inany event, McCormick's explanation for his refusal to clar-ify "numerous breaches of discipline" is not unreasonable.He testified, as found previously, that his refusal to go intospecifics of the discharge was motivated by his desire tokeep what he stated about Boehning's discharge to a mini-mum as had been agreed upon between McCormick andRespondent's attorney. And the reference to Boehning'sunion activities was intimately related to the circumstancessurrounding Boehning's discharge inasmuch as the Unionhad filed a charge with the Board accusing Respondent ofdischarging her because of her union activities.Regarding the alleged violation of Section 8(a)(3) therecord shows that in rejecting Boehning's employment ap-plication Mass acted only for the reason that Boehning hadbeen discharged by Respondent for legitimate businessreasons.The controverted testimony of Garofalo and Kris-pi is that the decision to reject Boehning's application wasbased solely on the fact that the main reason for her dis-charge by Respondent was "numerous breaches of disci-pline." Their testimony was not contradicted by other rec-ord evidence. To the contrary, it is bolstered by the lack ofevidence of union animus on the part of Mass.On thesefacts,I cannot ascribe either actual or presumed unlawfulintent to Mass,and I find that the record does not establishthat Respondent as alleged in the complaint violated Sec-tion 8(a)(3).[Recommended Order dismissing complaint omittedfrom publication.]